Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/16/2020 has been entered.  All previous 112 rejections have been withdrawn.  Applicant’s material amendments to the independent claims have necessitated additional prior art considerations in the Final Rejection contained herein.

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities: in claim 1, line 12, “pivot” should be changed to “pivot means”; in claim 6, line 12, “pivot” should be changed to “pivot means”; in claim 8, line 2, the phrase “rotor disposed” should be changed to “rotor is disposed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,342,545) in view of Betz (US 7,467,935).
Claim 1:  Schuster discloses a variable displacement pump (Figs. 1-2) comprising a housing defining an inlet port and a discharge port (46/48); a vane control ring (42); a rotor (36) driven by a drive shaft (28) and coaxially aligned with the drive shaft; a plurality of vanes (40) slidably disposed in the rotor, each vane in the plurality of vanes abutting the vane control ring at a proximate end of each vane (Figs. 1-2); a slider ring (16) pivotally affixed to the housing via a pivot (14), the slider ring defining a displacement control region with a first portion of the housing (Fig. 1), the slider ring cooperating with the vane control ring (Figs. 1-2), the rotor and the plurality of vanes form a plurality of pumping chambers (47) that are successively connected to the inlet and discharge ports (Fig. 1); a biasing means (22) acting on the slider ring and urging the slider ring in a first direction via a first force (Fig. 1); and a regulator valve (80) configured to generate a varying input working fluid pressure via an input working fluid flow to the displacement control region thereby generating a second force on the slider ring about the pivot means in a second direction opposite to the first direction (Fig. 1), the second force configured to vary relative to the first force so as vary the volume of each pumping chamber while the rotor rotates via the drive shaft (Fig. 1).
Schuster does not disclose the rotor defining a plurality of primary ribs and a plurality of secondary ribs which correspond with the plurality of primary ribs, the rotor further defining an aperture between each primary rib and each corresponding secondary rib, each primary rib having a primary rib thickness and each secondary rib 

    PNG
    media_image1.png
    379
    696
    media_image1.png
    Greyscale

Claim 6:  Shuster discloses a variable displacement pump (Figs. 1-2) comprising a housing defining an inlet port and a discharge port (46/48); a rotor (36) driven by a drive shaft (28) and coaxially aligned with the drive shaft, a vane control ring (42) disposed between the rotor and the housing, the vane control ring configured to move within an outer perimeter of the rotor (Figs. 1-2); a plurality of vanes (40) slidably disposed in the rotor, each vane in the plurality of vanes abutting the vane control ring at a proximate end of each vane (Figs. 1-2); a slider ring (16) pivotally affixed to the housing via a pivot (14), the slider ring defining a displacement control region with a first portion of the housing (Figs. 1-2), the slider ring cooperating with the vane control ring, the rotor and the plurality of vanes form a plurality of pumping chambers (47) that are successively connected to the inlet and discharge ports (Figs. 1-2); a biasing means (22) acting on the slider ring and urging the slider ring in a first direction via a first force (Fig. 1); and18 P046793-US-NP a regulator valve (80) configured to generate a varying input working fluid pressure via an input working fluid flow to the displacement control region thereby 
Schuster does not disclose the rotor defining a plurality of primary ribs and a plurality of corresponding secondary ribs with an aperture and a curved surface between each primary rib and each secondary rib, each primary rib having a primary rib thickness and each secondary rib having a secondary rib thickness which is less than the primary rib thickness and an outer rib region extending from a peripheral region of the secondary rib to a distal end of the primary rib to enclose the aperture between the outer rib region, the primary rib, and the secondary rib.  However, Betz (Figs. 3-5, see Figure below) teaches using a variable displacement pump rotor that includes a plurality of primary ribs and a plurality of corresponding secondary ribs (see Figure above) with an aperture (38/40/42) and a curved surface (note curved surface of 38/40/42 or the curved regions on the lower sides of ribs) between each primary rib and each corresponding secondary rib, each primary rib having a primary rib thickness and each secondary rib having a secondary rib thickness which is less than the primary rib thickness (see Figure below, note that primary rib has a greater thickness) and an outer rib region (see Figure above) extending from a peripheral region of the secondary rib to a distal end of the primary rib to enclose the aperture between the outer rib region, the primary rib, and the secondary rib.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a primary/secondary rib arrangement as taught by Betz into the apparatus of Schuster as Betz’s geometry will lessen the .
Claims 2-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,342,545) in view of Betz (US 7,467,935) and in further view of Merk (US20150240806).
Claim 2:  Shuster and Betz teach the previous limitations.  Betz further teaches a curved surface (note curved interior portions of 38/40/42 or curved portions adjacent the primary/secondary ribs) defined between each primary rib and each secondary rib, wherein at least one of the secondary ribs (see Figure above, Examiner noting that the secondary rib, with its lesser thickness at its base, can experience an elastic deformation in the counter-clockwise direction about its base when rotationally accelerated clockwise and subjected to varying fluid pressures) and the curved surface are configured to elastically flex when the varying input working fluid pressure is applied to the rotor (Examiner noting the thin regions near the curved surfaces are critical flexure points).  While geometric considerations of Betz support a flexing, the explicit make-up of the rotor is not made known though several rotor materials known in the prior art would be conducive to the rotor having a greater flexibility, especially in places where the material is thinner.  One such reference is Merk, which teaches using a plastic rotor configuration (see paragraph 7) which polymer characteristics would lend themselves even more to having a certain level of flexibility, especially around the apex point of Betz.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use plastic as a rotor material as taught by Merk into the 
Claim 3:  Shuster, Betz and Merk teach the previous limitations.  Betz further teaches an outer rib region of the rotor is configured to rotate counter-clockwise about an apex point (see Figure above, Examiner noting that the outer rib region (Examiner noting the outer rib region is situated upon a portion having less stiffness due to a thinner width and will therefore experience a rotative motion that can be in the counter-clockwise directions depending on what axial side the rotor is viewed and can experience an elastic deformation in the counter-clockwise direction about the apex point base when rotationally accelerated and subjected to varying fluid pressures). especially considering the plastic make-up of the rotor, as imparted from Merk.
Claim 4:  Shuster, Betz and Merk teach the previous limitations.  Shuster, as modified by Betz, further teaches a clearance is defined between each primary rib and each secondary rib proximate to the vane control ring (note clearance in Fig. 2 in Schuster between 36, which would possess the primary/secondary ribs from Betz, and 42).
Claim 5:  Shuster, Betz and Merk teach the previous limitations.  Betz further teaches that the curved surface is defined at the base of the secondary rib (note bottom portion of curved surface which intersects the secondary rib base).
Claim 7:  Shuster, Betz and Merk teach the previous limitations.  Betz further teaches that at least one secondary rib in the rotor has a geometric configuration to elastically flex when the varying input working fluid pressure is applied to the rotor (see Figure above, Examiner noting that the secondary rib, with its lesser thickness at its 
Claim 8:  Shuster, Betz and Merk teach the previous limitations.  Betz further teaches that each secondary rib in the flexible rotor be disposed adjacent to each vane slot (see Figure above).
Claim 9:  Shuster, Betz and Merk teach the previous limitations.  Shuster further teaches that the biasing means is a spring (22).
Claim 10:  Shuster, Betz and Merk teach the previous limitations.  Shuster, as modified by Betz, further teaches that a vane ring pocket thickness is equal to the primary rib thickness (Fig. 2, Examiner noting the matching axial thickness of the rotor in the region of the vane ring pockets and where the primary rib would be situated).
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,342,545) in view of Chan (US 8,870,557).
Claim 1:  Schuster discloses a variable displacement pump (Figs. 1-2) comprising a housing defining an inlet port and a discharge port (46/48); a vane control ring (42); a rotor (36) driven by a drive shaft (28) and coaxially aligned with the drive shaft; a plurality of vanes (40) slidably disposed in the rotor, each vane in the plurality of vanes abutting the vane control ring at a proximate end of each vane (Figs. 1-2); a slider ring (16) pivotally affixed to the housing via a pivot (14), the slider ring defining a displacement control region with a first portion of the housing (Fig. 1), the slider ring cooperating with the vane control ring (Figs. 1-2), the rotor and the plurality of vanes form a plurality of pumping chambers (47) that are successively connected to the inlet and discharge ports (Fig. 1); a biasing means (22) acting on the slider ring and urging the slider ring in a first direction via a first force (Fig. 1); and a regulator valve (80) configured to generate a varying input working fluid pressure via an input working fluid flow to the displacement control region thereby generating a second force on the slider ring about the pivot means in a second direction opposite to the first direction (Fig. 1), the second force configured to vary relative to the first force so as vary the volume of each pumping chamber while the rotor rotates via the drive shaft (Fig. 1).
Schuster does not disclose the rotor defining a plurality of primary ribs and a plurality of secondary ribs which correspond with the plurality of primary ribs, the rotor further defining an aperture between each primary rib and each corresponding secondary rib, each primary rib having a primary rib thickness and each secondary rib having a secondary rib thickness which is less than the primary rib thickness and the secondary rib has a lower stiffness relative to the primary rib and an outer rib region extending from a peripheral region of the secondary rib to a distal end of the primary rib 

    PNG
    media_image2.png
    377
    454
    media_image2.png
    Greyscale

Claim 6:  Shuster discloses a variable displacement pump (Figs. 1-2) comprising a housing defining an inlet port and a discharge port (46/48); a rotor (36) driven by a drive shaft (28) and coaxially aligned with the drive shaft, a vane control ring (42) disposed between the rotor and the housing, the vane control ring configured to move within an outer perimeter of the rotor (Figs. 1-2); a plurality of vanes (40) slidably disposed in the rotor, each vane in the plurality of vanes abutting the vane control ring at a proximate end of each vane (Figs. 1-2); a slider ring (16) pivotally affixed to the housing via a pivot (14), the slider ring defining a displacement control region with a first portion of the housing (Figs. 1-2), the slider ring cooperating with the vane control ring, the rotor and the plurality of vanes form a plurality of pumping chambers (47) that are successively connected to the inlet and discharge ports (Figs. 1-2); a biasing means (22) acting on the slider ring and urging the slider ring in a first direction via a first force (Fig. 1); and18 P046793-US-NP a regulator valve (80) configured to generate a varying input working fluid 
Schuster does not disclose the rotor defining a plurality of primary ribs and a plurality of corresponding secondary ribs with an aperture and a curved surface between each primary rib and each secondary rib, each primary rib having a primary rib thickness and each secondary rib having a secondary rib thickness which is less than the primary rib thickness and an outer rib region extending from a peripheral region of the secondary rib to a distal end of the primary rib to enclose the aperture between the outer rib region, the primary rib, and the secondary rib.  However, Chan (Fig. 5 and Fig. 4, Examiner noting also that the ribs, 8, of Fig. 5 can be also applied to the embodiment in Fig. 4 which utilizes a curved 7’ surface; see col. 4, lines 66-67) teaches using a variable displacement pump rotor that includes a plurality of primary ribs and a plurality of corresponding secondary ribs (see Figure above), the rotor further defining an aperture (7) and a curved surface (see Figure above, Examiner noting also that the ribs, 8, of Fig. 5 can be also applied to the embodiment in Fig. 4 which utilize a curved 7’ surface; see col. 4, lines 66-67) between each primary rib and each corresponding secondary rib, each primary rib having a primary rib thickness and each secondary rib having a secondary rib thickness which is less than the primary rib thickness (see Figure below, note that primary rib has a greater thickness) and an outer rib region (8) extending from a peripheral region of the secondary rib to a distal end of the primary rib .
Claims 2-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,342,545) in view of Chan (US 8,870,557) and in further view of Merk (US20150240806).
Claim 2:  Shuster and Chan teach the previous limitations.  Chan further teaches a curved surface (see Figure above, Examiner noting also that the ribs, 8, of Fig. 5 can be also applied to the embodiment in Fig. 4 which utilize a curved 7’ surface; see col. 4, lines 66-67) defined between each primary rib and each secondary rib, wherein at least one of the secondary ribs (see Figure above, Examiner noting that the secondary rib, with its lesser thickness at its base, can experience an elastic deformation in the counter-clockwise direction about its base when rotationally accelerated clockwise as depicted in Fig. 4 subjected to varying fluid pressures) and the curved surface are configured to elastically flex when the varying input working fluid pressure is applied to the rotor.  While geometric considerations of Chan support a flexing, the explicit make-up of the rotor is not made known though several rotor materials known in the prior art would be conducive to the rotor having a greater flexibility, especially in places where the material is thinner.  One such reference is Merk, which teaches using a plastic rotor configuration (see paragraph 7) which polymer characteristics would lend themselves even more to having a certain level of flexibility, especially around the apex point of 
Claim 3:  Shuster, Chan and Merk teach the previous limitations.  Chan further teaches an outer rib region of the rotor is configured to rotate counter-clockwise about an apex point (see Figure above, Examiner noting that the outer rib region (Examiner noting the region adjacent 8 around the periphery of secondary rib which has less stiffness due to a thinner width as compared to the primary rib) can experience an elastic deformation in the counter-clockwise direction about the apex point base when rotationally accelerated as depicted in Figs. 4-5 and subjected to varying fluid pressures) especially considering the plastic make-up of the rotor, as imparted from Merk.
Claim 4:  Shuster, Chan and Merk teach the previous limitations.  Shuster, as modified by Chan, further teaches a clearance is defined between each primary rib and each secondary rib proximate to the vane control ring (note clearance in Fig. 2 in Schuster between 36, which would possess the primary/secondary ribs from Chan, and 42).
Claim 5:  Shuster, Chan and Merk teach the previous limitations.  Chan further teaches that the curved surface is defined at the base of the secondary rib (note bottom portion of curved surface which intersects the secondary rib base which Examiner views as the “valley” or base of the aperture).
Claim 7:  Shuster and Chan teach the previous limitations.  Chan further teaches that at least one secondary rib in the rotor has a geometric configuration to elastically flex when the varying input working fluid pressure is applied to the rotor (see Figure above, Examiner noting that the secondary rib, with its lesser thickness at its base, can experience an elastic deformation in the counter-clockwise direction about its base when rotationally accelerated clockwise as depicted in Fig. 4 subjected to varying fluid pressures).  While geometric considerations of Chan support a flexing around the apex point, the explicit nature of the rotor is not made known though several rotor materials known in the prior art would be conducive to the rotor having a greater flexibility, especially in places where the material is thinner.  One such reference is Merk, which teaches using a plastic rotor configuration (see paragraph 7) which polymer characteristics would lend themselves even more to having a certain level of flexibility, especially around the apex point of Chan.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use plastic as a rotor material as taught by Merk into the apparatus of Shuster as plastic materials are inexpensive, lightweight, resist corrosion, and easily formed.
Claim 8:  Shuster, Chan and Merk teach the previous limitations.  Chan further teaches that each secondary rib in the flexible rotor be disposed adjacent to each vane slot (see Figure above).
Claim 9:  Shuster, Chan and Merk teach the previous limitations.  Shuster further teaches that the biasing means is a spring (22).
Claim 10:  Shuster, Chan and Merk teach the previous limitations.  Shuster, as modified by Chan, further teaches that a vane ring pocket thickness is equal to the .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In light of Applicant’s newest amendments relating to a rotor rib structure having a closed aperture arrangement, Examiner has submitting the new embodiments disclosed in Figure 5 of Chan and Figures 3-5 in Betz.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746